Citation Nr: 0406654	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  97-32 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left median nerve 
injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for thoracic 
sympathectomy scar, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable initial rating for residuals 
of fracture of the left jaw.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back strain.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
condition.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  An August 1996 RO decision denied ratings in 
excess of 10 percent each for service connected left median 
nerve injury and thoracic sympathectomy scar, and declined to 
reopen claims of entitlement to service connection for back 
strain, kidney disease, and a left knee condition.  A 
September 1996 RO decision granted service connection for 
residuals of left jaw fracture, and assigned an initial 
noncompensable rating.  The New Orleans RO currently has 
jurisdiction over the claims.  

The Board notes that the RO did not certify for appeal the 
veteran's claim for an increased rating for thoracic 
sympathectomy scar which it previously accepted as an issue 
on appeal.  Scars may receive separate ratings based upon 
appearance, healing, and/or on impairment of function of the 
part affected.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
As the current 10 percent rating does not represent the 
maximum allowable schedular rating for such a disability, the 
Board finds that the claim remains on appeal absent a written 
withdrawal by the veteran.  AB v. Brown, 6 Vet. App. 35, 38 
(1992)("the claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.")


FINDINGS OF FACT

1.  In an unappealed August 1970 rating decision, the RO 
denied a claim for service connection for kidney disease on 
the basis that there was no competent evidence of a current 
disability.

2.  Additional evidence submitted since the RO's August 1970 
decision is new and material as it includes current medical 
findings of right nephrolithiasis.


CONCLUSIONS OF LAW

1.  The RO's August 1970 decision denying service connection 
for kidney disease is final.  38 U.S.C. § 4005(b)(1) (West 
1970); 38 C.F.R. § 19.118(a) (1970).

2.  The evidence added to the record subsequent to the RO's 
August 1970 decision is new and material evidence; therefore, 
the claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a 
disorder of the kidneys.  A review of the record reveals that 
the RO denied a claim of entitlement to service connection 
for kidney disease in an August 1970 rating decision.  The 
veteran was provided notice of this decision the next month, 
but he did not file a timely appeal.  38 U.S.C. § 4005(b)(1) 
(West 1970); 38 C.F.R. § 19.118(a) (1970) (a Notice of 
Disagreement (NOD) had to be filed within 1-year from the 
date of mailing of the initial review and determination).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2003).  The 
Board, therefore, agrees with the RO that the new and 
material standard applies to this case.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
deciding claims on the merits, the Board will resolve 
reasonable doubt of material fact in favor of the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  In the RO's 
August 1970 rating decision, the claim for service connection 
for kidney disease was denied on the basis that that there 
was no competent evidence of a current disability.  
Therefore, competent evidence of a current kidney disorder 
would be sufficient to reopen the claim for a review on the 
merits.

Evidence before the RO in August 1970 included the veteran's 
service medical records which reflected that symptoms of 
hematuria and dysuria manifested in July and August 1966 were 
diagnosed as acute pyelonephritis, organism undetermined, and 
treated with Ampicillin.  In June 1967, his symptoms of 
dysuria and right-sided back pain resulted in an impression 
of prostatitis.  As a result of persistence of symptoms, the 
veteran underwent a period of hospital observation on June 
27, 1969 based on impressions of pyelonephritis v. stone, 
"Renal Calculi" and rule out (R/O) peptic ulcer renal 
colic.  At that time, he reported passing a stone in 1966.  A 
June 30, 1969 intravenous pyelogram (IVP) was interpreted as 
normal, and he was discharged with a notation that his 
symptoms passed spontaneously.  A clinical cover sheet 
indicated a diagnosis of "Observation, renal colic, no 
disease found" but a physical profile dated July 1, 1969 
indicated a diagnosis of "Renal calculi."  In October 1969, 
his symptoms of dysuria and frequency were treated as an 
instance of an acute exacerbation of cystitis.  Post-service, 
a July 1970 VA examination noted a routine urinalysis (UA) 
and no diagnosis of a genitourinary disorder was offered.

Evidence of record since the RO's August 1970 decision 
includes the veteran's VA clinical records which reflect 
treatment for symptoms of dysuria, left-sided weakness and 
right flank pain many years after service.  A June 1996 IVP 
was suggestive of a renal stone.  An x-ray examination the 
next month did not prove convincing evidence of a urethral 
stone, but demonstrated evidence of right nephrolithiasis.  
The Board finds that this evidence is new and material to the 
issue at hand as it cures the previous evidentiary defect of 
no competent evidence of current disability, and is so 
significant as to warrant a reopening of his claim.  
38 C.F.R. § 3.156(a) (2003).

As addressed in the remand below, the Board finds that 
further development of the reopened claim is necessary prior 
to any further adjudication by the Board.

ORDER

The claim for service connection for a kidney disorder is 
reopened.  To this extent only, the claim is granted.


REMAND

On review of the record, the Board notes that the veteran has 
referenced private medical records, not currently associated 
with the claims folder, which are relevant to the claims on 
appeal.  According to the statements and information of 
record, he received treatment for kidney problems by Dr. 
"Bredwell" of Oklahoma contemporaneous with his discharge 
from service and underwent a left knee operation by John R. 
Pulskamp, M.D., of Bakersfield, California in approximately 
1974.  Other potentially relevant evidence, if available, 
include medical records from Dr. "Oswell" of Bakersfield, 
California and Dr. Hudson of Hominy, Oklahoma in 1970, and 
treatment records for back injury by Dr. Riley Jones of 
Memphis, Tennessee during the approximate time period of 1979 
to 1981.  The record also reflects that the veteran sought 
treatment at the Phoenix, Arizona VA Medical Center (VAMC) 
after December 1997 which is the last date of clinic records 
of file.

The Board next finds that medical opinion is necessary in 
this case to decide the claim for service connection for a 
kidney disorder.  In this respect, the Board requires opinion 
as to whether the veteran's current right nephrolithiasis 
with symptoms of dysuria and right flank pain bears any 
relationship to his treatment for similar symptoms in 
service.  38 U.S.C.A. § 5103A(d) (West 2002).  See generally 
38 C.F.R. § 3.303(b) (2003).  As examination is being 
scheduled on the veteran's behalf, the Board is of the 
opinion that the veteran should be afforded an additional 
opportunity to report for VA examination in connection with 
his claims for an increased rating for left median nerve 
injury, an increased rating for thoracic sympathectomy scar, 
and for an initial compensable rating for residuals of left 
jaw fracture.  In so doing, the Board notes that the criteria 
for evaluating disabilities of the skin, to include scars, 
were revised during the pendency of this appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  In the event the veteran 
fails to report for VA examination, the RO should associate 
with the claims folder his notice to report for examination 
on August 20, 2003 as well as the examinations being 
scheduled as a result of this remand.

Finally, the Board notes that the veteran is represented by 
the Arizona Department of Veterans Services.  The RO's 
October 2003 Supplemental Statement of the Case (SSOC) and 
the December 22, 2003 letter advising the veteran of transfer 
of his claims folder to the Board was not mailed to this 
representative.  On remand, the RO must provide the Arizona 
Department of Veterans Services copies of these documents as 
well as copies of all future correspondences.  38 U.S.C.A. 
§ 5104(a) (West 2002); 38 C.F.R. § 3.103(b) (2003) (a 
claimant and his/her representative has a right to receive 
notice of any decision affecting the benefits of the 
claimant).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must mail copies of the October 
2003 SSOC and its December 22, 2003 letter to 
the Arizona Department of Veterans Services 
and they must be given the opportunity to 
respond.  If the Arizona Department of 
Veterans Services declines to represent the 
veteran because of his lack of residence in 
Arizona, the veteran must be provided notice 
thereof and be given opportunity to secure new 
representation.

2.  The RO should undertake the necessary 
steps obtain records of the veteran's 
treatment for kidney problems by Dr. Bredwell 
of Oklahoma since 1970, records from Dr. 
Oswell of Bakersfield, California and Dr. 
Hudson of Hominy, Oklahoma since 1970, 
complete records from John R. Pulskamp, M.D., 
of Bakersfield, California pertaining to 
treatment for left knee disability in 1974, 
and treatment records for back injury by Dr. 
Riley Jones of Memphis, Tennessee in the 
approximate time period from 1979 to 1981.  
The RO should also ask the veteran to identify 
any other private medical records, not 
currently associated with the claims folder, 
which may be pertinent to his claims on 
appeal.

3.  The RO should obtain the veteran's VA 
clinic records from the Phoenix, Arizona VAMC 
since December 1997, and the Tucson, Arizona 
and New Orleans, Louisiana VAMC's since 
February 2003.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.

5.  Upon receipt of any additional records, 
the veteran should be afforded genitourinary 
examination in order to determine the nature 
and etiology of his current genitourinary 
symptoms.  The claims folder and a copy of 
this remand should be provided to the examiner 
prior to examination.  In addition to physical 
examination of the veteran, the examiner 
should review the contents of the claims 
folder and conduct any further laboratory 
studies that are necessary to determine the 
proper diagnosis, or diagnoses, of the 
veteran's genitourinary symptoms.  Thereafter, 
the examiner should express an opinion as to 
whether it is at least as likely as not that 
any currently diagnosed genitourinary 
disability was first manifested by his 
treatment for symptoms of hematuria, dysuria 
and right flank pain in service, or was the 
result of the event(s) in active service.  In 
arriving at the diagnosis and opinion, the 
examiner should provide a rationale for the 
conclusion(s) reached.  The claims folder and 
a copy of this remand should be made available 
to the examiner.

6.  The veteran should be scheduled for 
neurologic examination to determine the 
current severity of his left median nerve 
injury. All indicated tests should be 
conducted.  The examiner should be asked to 
review the claims file, examine the veteran, 
and provide specific information relating to 
any finger, hand, or wrist impairment due to 
left median nerve injury.  All motor and 
sensory impairments should be identified in 
detail, as well as any functional difficulties 
caused by pain.  In so doing, the examiner 
should provide opinion as to whether carpal 
tunnel syndrome of the left wrist (that is 
also exhibited in the right wrist) is causally 
related to service connected left median nerve 
injury.  The examiner should also note whether 
any symptoms can be attributed to non-service 
connected origin, to include impacted proximal 
phalanx fracture of the left little finger.  
The degree of impairment due to service 
connected disability should be characterized 
as mild, moderate, or severe.  The claims 
folder and a copy of this remand should be 
provided to the examiner prior to examination.  

7.  The RO should also schedule the veteran 
for an examination to determine the current 
nature and severity of all residuals of 
fracture of the left jaw.  All testing, 
including x-rays, deemed necessary should be 
performed.  The examination must include any 
limitation of motion of temporomandibular 
excursion and inter-incisal range in 
millimeters and opinion as to the extent, if 
any, of functional loss of use of the jaw due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible, such findings should be portrayed in 
terms of degrees of additional loss of motion.  
The examiner should also provide opinion as to 
whether there is malunion of the mandible and, 
if so, whether such displacement is deemed 
slight, moderate or severe in degree.  The 
examiner should delineate, if possible, any 
manifestations of non-service connected 
residuals of left facial injury in July 2002.  
The claims folder and a copy of this remand 
should be provided to the examiner prior to 
examination.  

8.  The veteran should also be afforded an 
examination to determine all residuals related 
to service connected thoracic sympathectomy 
scar.  All indicated tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should describe the manifestations of the 
veteran's thoracic sympathectomy scar, to 
include a measurement of the length and width 
of the scar, the area of the scar in square 
inches, whether the scar is poorly nourished, 
with repeated ulceration; unstable; and tender 
or painful on examination, and whether or not 
the scar causes limitation of motion of any 
body part.  The claims folder and a copy of 
this remand should be provided to the examiner 
prior to examination.

9.  In the event the veteran fails to report 
for VA examination, the RO should associate 
with the claims folder his notice to report 
for examination on August 20l, 2003 as well as 
the examinations being scheduled as a result 
of this remand.

10.  Upon completion of the above, the RO 
should conduct a de novo review of the claims 
on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) and 
an appropriate period of time to respond.  If 
the veteran fails to report for any scheduled 
examination, he should be notified of the 
consequences of his failure to report for an 
examination.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



